Case 5:21-cv-00035-SB-MRW Document 17 Filed 08/16/21 Page 1 of 2 Page ID #:1687



 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. ED CV 21-35 SB (MRW)
13   IRINEO ROBLES GOMEZ,
14                     Petitioner,
                                            ORDER ACCEPTING FINDINGS
15                v.                        AND RECOMMENDATIONS OF
                                            UNITED STATES MAGISTRATE
16   RON GODWIN, Warden,                    JUDGE
17                     Respondent.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the
21   records on file, and the Report and Recommendation of the United States
22   Magistrate Judge. Petitioner did not file any written objections to the
23   report. The Court accepts the findings and recommendation of the
24   Magistrate Judge.
25
26
27
28
Case 5:21-cv-00035-SB-MRW Document 17 Filed 08/16/21 Page 2 of 2 Page ID #:1688



 1         IT IS ORDERED that Judgment be entered denying the petition and

 2   dismissing this action with prejudice.

 3
 4
     Dated: August 16, 2021
 5
 6
 7                                                 Stanley Blumenfeld, Jr.
                                                  United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
